979 So. 2d 1214 (2008)
Kimberly HUNT, Appellant,
v.
Steven A. HUNT, Appellee.
No. 4D07-2587.
District Court of Appeal of Florida, Fourth District.
April 30, 2008.
John W. Madden of Madden and Bregoff, PLC, Stuart, for appellant.
No brief filed for appellee.
PER CURIAM.
The child of the parties to this appeal receives social security benefits as a result of the father's disability. See 42 U.S.C. § 402(d)(1); 20 C.F.R. § 404.352(b). In return for the father giving up his parental rights so that the child could be adopted by the mother's fiancé, the mother contracted away the child's right to receive the disability benefits. Under the social security law, adoption is not an event that results in the termination of a child's benefits. The child's right to the social security benefits may not be waived by a parent or contracted away. See Ford v. Ford, 816 So. 2d 1193, 1195 (Fla. 4th DCA 2002) (concerning child support); Gammon v. Cobb, 335 So. 2d 261, 266-67 (Fla.1976) (concerning an illegitimate child's right to support). The mother was in the position of a "trustee to receive" the disability payments and "convert them into relief" for the child. Gammon, 335 So.2d at 267. The mother was not empowered to contract away the child's benefits. We therefore reverse that portion of the court's order requiring *1215 the mother to remit to the father the funds she receives from social security. Nothing in this opinion precludes the parties from entering into another financial agreement.
POLEN, GROSS and MAY, JJ., concur.